UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE l4A (Rule 14a-101) Filed by the Registrant |X| Filed by a Party other than the Registrant |_| Check the appropriate box: |X| Preliminary Proxy Statement |_| Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) |_| Revised Definitive Proxy Statement |_| Definitive Additional Materials |_| Soliciting Material Under Rule l4a-l2 ACCESS INTEGRATED TECHNOLOGIES, INC. (Name of Registrant As Specified In Its Charter) N/A (Name of Person(s) Filing Proxy statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): |X| No fee required. |_| Fee computed on table below per Exchange Act Rules l4a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth in the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: |_| Fee paid previously with preliminary materials. |_| Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ACCESS INTEGRATED TECHNOLOGIES, INC. d/b/a CINEDIGM DIGITAL CINEMA CORP. 55 Madison Avenue, Suite 300 Morristown, New Jersey 07960 PROXY STATEMENT 2 SEPTEMBER 10, 2009 GENERAL This revised and restated Proxy Statement (this “Revised Proxy Statement) is being furnished to the stockholders of ACCESS INTEGRATED TECHNOLOGIES, INC. D/B/A CINEDIGM DIGITAL CINEMA CORP. (the “Company”) in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board”).The proxies are for use at the 2009 Annual Meeting of Stockholders of the Company to be held on Thursday, September 10, 2009, at 2:00 p.m., local time, or at any adjournment thereof (the “Annual Meeting”).The Annual Meeting will be held at the offices of Kelley Drye & Warren LLP, 101 Park Avenue, 27th Floor, New York, New York 10178.The Company’s telephone number is (973) 290-0080. The Company originally furnished a Notice of Meeting and Proxy Statement (the “Original Proxy Statement”) relating to the Annual Meeting to stockholders on July 29, 2009.Since the date on which the Original Proxy Statement was mailed, there have been a number of significant developments with respect to the Company’s business.As a result of those developments, the Board has determined to revise two of the Proposals included in the Original Proxy Statement and to add five (5) additional Proposals that will be submitted to stockholders at the Annual Meeting.The purpose of this Revised Proxy Statement is to provide stockholders with information concerning the revised Proposals and the additional Proposals to be submitted at the Annual Meeting.As more fully described herein, (i) Proposal 1,
